Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Yoshino et al. (US 2009/0283155, hereafter “Yoshino”) is considered the closest prior art.
Yoshino discloses a valve controller comprising: a relay including: a piston disposed in a chamber; a seat disposed in a flow path between a high pressure supply and an actuator for a valve; and a plug coupled to the piston, the plug moveable toward or away from the seat to control a flow of high pressure fluid to the actuator; a controller body having a first passageway to be fluidly coupled to a supply pressure source and a second passageway fluidly coupled to the chamber; and an electro-pneumatic converter disposed in the controller body between the first passageway and the second passageway, the electro-pneumatic converter including: a converter body defining an axial passageway between a first opening and a second opening, a supply port formed by the first opening and fluidly coupled to the first passageway; an output port fluidly coupling the axial passageway and the second passageway; and a solenoid including a coil and an armature, the armature disposed in and movable in the axial passageway, the armature movable between a first position blocking pressurized fluid from flowing from the supply pressure source to the chamber, and a second position allowing the pressurized fluid to flow from the supply pressure source to the chamber to move the piston, thereby moving the plug relative to the seat.
Yoshino fails to anticipate or render obvious the combination of wherein the solenoid is disposed in the axial passageway near the second opening, the solenoid including a coil wrapped around a core, an exhaust passageway formed through the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PAUL J GRAY/Examiner, Art Unit 3753